DETAILED ACTION
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language used in claim 10, “a chip configured to store a program, the program being configured to control…in any one of the claim 1-9”, is indefinite and unclear.  It should be rewritten to clearly encompass the steps of at least claim 1.  For example, “a chip, configured to store a program, the program being configured to control the robot based on a grid map and execute the steps in accordance with claim 1”.

Claim Objections
Claim 3 objected to because of the following informalities:  on line 14, the formula, α1=arccos(W2+R22=R12)/(2*W*R2)), should be corrected to read α1=arccos((W2+R22=R12)/(2*W*R2)).  Appropriate correction is required.

Claim 4 objected to because of the following informalities:  on line 17, the formula, Y12=Y1-((W*sinα)/2, should be corrected to read Y12=Y1-((W*sinα)/2).  Appropriate correction is required.


Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
Claim 10 is rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220206505 A1	ZHU; Lifeng et al.
US 11249495 B2		Womble; Krystalka R. et al.
US 20220022716 A1	WU; Yihao et al.
US 20210402601 A1	WANG; Liyang et al.
US 20210278857 A1	WEI; Guo-Qing et al.
US 20210190513 A1	Zhao; Yongsheng et al.
US 20210154835 A1	LIU; HONGJIAN et al.
US 11016491 B1		Millard; David
US 20210138647 A1	KIM; Jungsik
US 20210109537 A1	LI; Lin et al.
US 20210037793 A1	XIAO; Gangjun et al.
US 20210018929 A1	CHOI; Jieun
US 20200164521 A1	LI; Lianzhong
US 20200097013 A1	SADHU; Arup Kumar et al.
US 20200047346 A1	YANG; Sunho
US 20190310653 A1	LEE; Yu-Cheol et al.
US 20180046153 A1	Yu; Naigong et al.
US 20180025616 A1	Lin; Rongbin Lanny et al.
US 20160075026 A1	SISBOT; Emrah Akin et al.
US 20100179689 A1	Lin; Chyi-Yeu

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        7/15/2022